Exhibit Copernic Inc. Announces 2009 Third Quarter Results Quebec City, Canada, November 12, 2009 - Copernic Inc., (the “Company”), (NASDAQ: CNIC), a leading software development company in the technology sector, specializing in internet, desktop and mobile search products, today reported its financial results for the third quarter ended September 30, 2009 (Q3).Unless otherwise stated, all figures in this release are in US dollars.For comparison purposes, comparative figures have been re-casted to reflect the sale of Mamma.com an­d its AD Network. Financial Highlights § Revenues from continuing operations were $0.35 million for Q3 2009, compared to $0.49 million in Q32008, a decline of 29% § Gross margin from continuing operations in Q3 2009 was 92.7% compared to 94.5% for Q3 2008 § Expenses from continuing operations in the third quarter of 2009 were at $1.1 million, compared to $1.6 million in the comparable period, an improvement of 31%. § Net loss from continuing operations of $0.8 million ($0.37 per share) for the third quarter 2009 compared to net loss of $1.1 million ($0.50 per share) in the third quarter 2008 § Liquidities sufficient to meet normal operating requirements until end of Q3 2010 were at $4.4 million as of September 30, 2009, compared to $5.1 million as of December 31, 2008. Recent Highlights § Announced the approval of the consolidation of issued and outstanding shares, effective as of September 14, 2009.The consolidation factor was 7:1.No fractional shares were issued.The purpose of the consolidation was to allow the Company to achieve compliance with the NASDAQ Capital Market's minimum bid requirement for continued listing.Prior to the completion of the consolidation, the Company had 14,637,531 common shares outstanding, and upon completion of the consolidation, the Company had approximately 2,091,437 common shares outstanding. “Our sales shortfall compared to last year is still the result of the current economic environment in all our major markets in as much as retail sales are comparable to last year but corporate sales are very soft compared to the previous year.Therefore we continue our rigorous cost reduction plan in an attempt to offset most of the sales shortfall and right size our operations as the result of the sale of our AD Network in the third quarter”, stated Mr. Marc Ferland President and CEO of Copernic. Financial Results for the Quarter Ended September 30, 2009 Revenues from continuing operations in the third quarter of 2009 totaled $353,000, down from $498,000 in the third quarter of 2008 mainly due to a decline in software licensing revenues. Revenues in Q3 2009 were lower than Q2 2009 by Gross margin from continuing operations in Q3 2009 was 92.7% compared to 94.5% for Q3 Expenses in the third quarter of 2009 were at $1,147,000, compared to $1,592,000.The difference is mainly due to the continued cost reduction plan. Net loss from continuing operations in the third quarter 2009 was $765,000 ($0.37 per share), compared to a net loss of $1,048,000 ($0.50 per share) in the same quarter 2008. Net loss from discontinued operations in the third quarter 2009 was $55,000 ($0.027 per share), compared to a net income of $426,000 ($0.20 per share) in the same quarter 2008.This variance is explained by the sale of the assets of Mamma.com and its AD Network in Q2 2009. Net loss in the third quarter 2009 was $821,000 ($0.39 per share), compared to a net loss of $622,000 ($0.30 per share) in the same quarter 2008. Liquidities totaled $4,442,000 which was a decrease of $325,000 from June 30, 2009. During Q3 2009, the Company paid professional fees and other costs related to the consolidation of issued and outstanding shares.Liquidities including temporary investment of $4,003,761 should be entirely available by the end of Q4 About Copernic Inc. Copernic Inc. specializes in developing, marketing and selling cutting-edge search technology, providing innovative home and business software products and solutions for desktop, web and mobile users, through its online properties www.copernic.com and www.mycopernic.com.With its award winning Copernic Desktop Search software search engine product, the Company brings the power of a sophisticated, yet easy-to-use search engine to the user's PC. More information can be found at www.copernic.com. Statements contained in this press release, which are not historical facts, are forward-looking statements as that term is defined in the Private Securities Litigation Reform Act of 1995. Such forward-looking statements are subject to risks and uncertainties that can cause actual results to differ materially from estimated results. Such risks and uncertainties are detailed in the Company’s filings with the Securities and Exchange Commission and the Ontario Securities Commission. The Company expressly disclaims any intent or obligation to update any description of the scope, focus or subject matter of the statements in this press release. FOR INFORMATION PLEASE CONTACT: Copernic Inc. Jean-Rock Fournier, CA Vice President Finance and Chief Financial Officer Telephone Toll Free: (877) 289-4682 Telephone: (418) 527-0528 ext. 1271 Email: jrfournier@copernic.com Website: www.copernic.com Copernic Inc. Condensed Consolidated Balance Sheet (unaudited) (expressed in U.S. dollars and in accordance with generally accepted accounting principles in Canada) As at September 30, 2009 $ As at December 31, 2008 $ (audited) Assets Current assets Cash and cash equivalents 438,556 2,067,705 Temporary investments 4,003,761 3,005,227 Accounts receivable 256,975 907,560 Income taxes receivable 244,818 110,121 Balance of sale receivable 2,032,834 - Prepaid expenses 164,917 170,864 7,141,861 6,261,477 Balance of sale receivable 2,466,192 - Property and equipment 149,507 240,094 Intangible assets 375,245 918,485 Goodwill 3,362,003 3,362,003 13,494,808 10,782,059 Liabilities Current liabilities Accounts payable and accrued liabilities 992,186 991,142 Deferred revenue 158,533 156,789 Deferred rent 2,180 4,805 Current portion of obligations under capital lease 61,409 57,267 1,214,308 1,210,003 Obligations under capital lease 8,572 39,992 Future income taxes 98,821 259,848 Commitments Shareholders’ Equity Capital stock Authorized Unlimited number of common shares, no par value Issued and outstanding 2,091,437 common shares 96,556,485 96,556,485 Additional paid-in capital 5,831,746 5,747,028 Accumulated other comprehensive income 561,137 561,137 Accumulated deficit (90,776,261 ) (93,592,434 ) 12,173,107 9,272,216 13,494,808 10,782,059 Copernic Inc. Condensed Consolidated Statements of Operations (unaudited) (expressed in U.S. dollars and in accordance with generally accepted accounting principles in Canada) For the nine months ended September 30, For the three months ended September 30, 2009 $ 2008 $ 2009 $ 2008 $ Revenues 1,280,083 1,524,797 353,293 497,527 Cost of revenues 55,168 88,825 25,725 25,343 Gross Margin 1,224,915 1,435,972 327,568 472,184 Expenses Marketing, sales and services 431,931 314,247 146,777 53,641 General and administration 1,763,411 2,382,655 616,796 766,075 Product development and technical support 854,017 1,521,583 297,076 474,082 Amortization of property andequipment 87,075 88,190 32,845 23,023 Amortization of intangible assets 538,394 735,597 182,531 245,344 Restructuring charges 20,624 31,391 (4,998 ) 31,391 Interest and other income (184,707 ) (122,574 ) (161,025 ) (22,704 ) Gain on disposal of an investment (169,239 ) - - - Loss (gain) on foreign exchange 47,129 (6,222 ) 37,118 21,819 3,388,635 4,944,867 1,147,120 1,592,671 Income (loss) from operations before income taxes and discontinued operations (2,163,720 ) (3,508,895 ) (819,552 ) 1,120,487 Current income taxes 1,498 9,072 - 450 Future income taxes recovey (161,027 ) (217,952 ) (53,676 ) (72,651 ) Net loss from continuing operations (2,004,191 ) (3,300,015 ) (765,876 ) (1,048,286 ) Net income from discontinued operations 4,820,364 1,069,748 (55,858 ) 426,609 Net income (loss) for the period 2,816,173 (2,230,267 ) (821,734 ) (621,677 ) Basic and diluted loss from continuing operations per share (0.96 ) (1.58 ) (0.37 ) (0.50 ) Basic and diluted earnings (loss) per share 1.35 (1.07 ) (0.39 ) (0.30 ) Weighted average number of common shares outstanding Basic 2,091,437 2,091,437 2,091,437 2,091,437 Diluted 2,091,932 2,091,437 2,091,437 2,091,437 Copernic Inc. Condensed Consolidated Statements of Cash Flows (unaudited) (expressed in U.S. dollars and in accordance with generally accepted accounting principles in Canada) For the nine months For the three months endedSeptember 30, ended September 30, 2009 $ 2008 $ 2009 $ 2008 $ Cash flows from (used for) Operating activities Loss from continuing operations (2,004,191 ) (3,300,015 ) (765,876 ) (1,048,286 ) Adjustments for Amortization of property and equipment 87,075 88,190 32,845 23,023 Amortization of intangible assets 538,394 735,597 182,531 245,344 Employee stock-based compensation 84,718 13,566 29,493 (37,530 ) Future income taxes (161,027 ) (217,952 ) (53,676 ) (72,651 ) Write-down of property and equipment - (456 ) - (456 ) Gain on disposal of an investment (169,239 ) - - - Accreted interest on balance of sale receivable (126,093 ) - (126,093 ) - Unrealized loss (gain) on foreign exchange 8,502 (6,281 ) 4,785 (3,850 ) Net change in non-cash working capital items 178,939 (830,735 ) 137,571 (104,738 ) Cash and cash equivalents used for operating activities from continuing operations (1,562,922 ) (3,518,086 ) (558,420 ) (999,144 ) Investing activities Net change in cash and cash equivalents from discontinued operations 765,357 1,101,812 181,648 460,167 Proceeds on the disposal of an investment 169,239 - - - Purchase of intangible assets (3,224 ) (5,056 ) - - Purchase of property and equipment (28,897 ) (13,042 ) (5,423 ) (5,257 ) Capital payment on balance of sale receivable 74,297 - 74,297 - Net decrease (increase)in temporary investments (998,534 ) 3,965,384 (3,406 ) - Cash and cash equivalents from (used for) investing activities (21,762 ) 5,049,098 247,116 454,910 Financing activities Repayment of obligations under capital lease (44,465 ) (43,901 ) (16,922 ) (15,431 ) Cash and cash equivalent used for financing activities (44,465 ) (43,901 ) (16,922 ) (15,431 ) Net change in cash and cash equivalents during the period: (1,629,149 ) 1,487,111 (328,226 ) (559,665 ) Cash and cash equivalents– Beginning of period 2,067,705 2,907,028 766,782 4,953,804 Cash and cash equivalents– End of period 438,556 4,394,139 438,556 4,394,139 Cash and cash equivalents comprise: Cash 438,556 4,394,139 438,556 4,394,139 Short-term investments - 438,556 4,394,139 438,556 4,394,139 - 30
